DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a NOTICE OF ALLOWANCE in response to the amendment filed on 3 March 21.
Applicant’s amendments to Claims 45-49 of 3 March  December 2019 have been received and are acknowledged. 
The applicant's claim for benefit as a CON of 15/731589- filed 7/5/2017 (issued US 10586284, 3/10/2020) which is a DIV of 12/806860 filed 8/23/10 (issued US 9747641, 8/29/17) which also has CON PCT/US11/01442, 8/17/11 has been received and acknowledged.
The rejections under 35 USC 101 and double patenting  in the previous office action dated 24 Sept 2020 have been withdrawn in view of Applicant's amendments.
Terminal disclaimers were filed in this application of 3 March 21 and 13 Sept 2021
Claims 45-49 are currently pending. 











Interview

	Examiner contacted Applicant’s representative on 13 September 2021 to request a terminal disclaimer be filed for US application number 15/731589/ US patent number 10586284. The previous office action had a typographical error in which the application number/patent number was missing though Claims 1, 4 and 22 were indicated. Applicant filed the requested terminal disclaimer on 13 Sept 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 Oct 2020 have been considered by the examiner.


Reasons for Allowance


The following is a statement of reasons for the indication of allowable subject matter: 
	The closest prior art of record US 20110153521 A1, Green et al. hereinafter referred to as Green generally discloses a method, system and apparatus and media directed to managing the trading of financial instruments including determining variation margin and discount rates;   US 2006/0224494 A1, Pinkava hereinafter referred to as Pinkava generally discloses clearing house enhancement which allow of trading and settling of ‘new’ product types on futures exchanges including exchange traded credit derivatives, exchange traded interest rate swaps, exchange traded money market derivatives plus other exchange traded structured derivative contracts and also equivalents of more traditional non-derivative debt products (such as deposits). 
Even though the prior art of record discloses the general concepts cited above, the prior art of record fails to teach to teach addressing the convexity bias and net present value effect which is caused by the electronic trading of futures contracts by offsetting co-movement of variation margin and investment return on the variation margin using the specific mathematical formulas recited. The specific claim language that the prior art of record fails to teach is:
net accumulated value of cash flow - total return on variation margin for the life of the non-biased financial instrument:
where,

the net accumulated value of cash flows is determined in accordance with: net accumulated value of cash flows=  
    PNG
    media_image1.png
    54
    224
    media_image1.png
    Greyscale
 where, 
Ci is the amount of fixed leg payment payable at time tcj;
Li is the amount of the floating leg payment payable at time tij; 
T is the expiration of the non-biased financial instrument; and 
B(t, T) is the value of the money market account at time T with an initial deposit of 1 at time t and accumulated at the overnight rate;  Page 5 of 9Application No. Not Yet Assigned Attorney Docket No. 28024US03 
wherein the total return on variation margin for the life of the non-biased financial instrument  is the sum of the interest earned on the cumulative variation margin for each day reinvested at the overnight rate to expiration of  the non-biased financial instrument: and
wherein the overnight rate is the rate specified by the exchange or clearinghouse to reflect the    short-term financing rate of market participants;
wherein said final settlement value of said non-biased financial instrument upon its stated expiration is automatically electronically store in a memory of the electronic central clearinghouse 
by a processor in communication with memory of the electronic central clearinghouse, centrally clearing and settling said non-biased financial instrument by automatically electronically associating the centrally cleared and settled non-biased financial  instrument  with  a  trading  account associated with said first party and automatically electronically associating said non-biased financial instrument with a trading account associated with said second party;
whereby the final settlement value of the non-biased financial instrument 
For these reasons, independent Claim 45, are deemed to be allowable over the prior art of record, and claims 46-49 are allowed by virtue of their dependency on an allowed claim. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance. 




Conclusion
Additional prior art made of record and not relied upon which is considered tangentially pertinent to applicant's disclosure is listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on M-F 9 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ASHA PUTTAIA H/           Primary Examiner, Art Unit 3699